Exhibit 10.1 Execution Version Published CUSIP Number:68066LAG6 US Advance CUSIP Number:68066LAH4 Canadian Advance CUSIP Number:68066LAJ0 U.S. $265,000,000 CREDIT AGREEMENT Dated as of April 27, 2012 Among OLIN CORPORATION and OLIN CANADA ULC as Borrowers THE LENDERS NAMED HEREIN as Lenders WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and CITIBANK, N.A. and BANK OF AMERICA, N.A., as Syndication Agents PNC BANK, NATIONAL ASSOCIATION and THE NORTHERN TRUST COMPANY as Documentation Agents WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Joint Lead Arrangers and Joint Bookrunners Table of Contents Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01 Certain Defined Terms 1 Section 1.02 Other Definitions and Provisions 21 Section 1.03 Computation of Time Periods 21 Section 1.04 Accounting Terms 21 ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT 21 Section 2.01 The Revolving Advances and Letters of Credit 21 Section 2.02 Making the Advances 23 Section 2.03 Fees 30 Section 2.04 Reduction, Increase and Extension of the Commitments/Substitution of Lenders 30 Section 2.05 Repayment 33 Section 2.06 Interest 34 Section 2.07 Additional Interest on Eurodollar Rate Advances 35 Section 2.08 Interest Rate Determination 35 Section 2.09 Prepayments 35 Section 2.10 Increased Costs 36 Section 2.11 Payments and Computations 38 Section 2.12 Evidence of Indebtedness 39 Section 2.13 Sharing of Payments, Etc 40 Section 2.14 Taxes 41 Section 2.15 Interest Elections 44 Section 2.16 Drawings of Bankers’ Acceptances and BA Equivalent Notes 45 Section 2.17 Mitigation Obligations; Replacement of Lenders 51 Section 2.18 Cash Collateral 52 Section 2.19 Defaulting Lenders 52 ARTICLE III CONDITIONS OF LENDING 54 Section 3.01 Condition Precedent to Effectiveness of Sections 2.01 and 2.02 55 Section 3.02 Conditions Precedent to Each Borrowing Increasing the Aggregate Amount of Advances and each Letter of Credit Issuance 55 Section 3.03 Conditions Precedent to Each Bid Borrowing 56 Section 3.04 Determinations Under Section 3.01 56 -i- Table of Contents (continued) Page ARTICLE IV REPRESENTATIONS AND WARRANTIES 57 Section 4.01 Representations and Warranties of the Company 57 ARTICLE V COVENANTS OF THE COMPANY 58 Section 5.01 Affirmative Covenants 58 Section 5.02 Negative Covenants 60 ARTICLE VI EVENTS OF DEFAULT 63 Section 6.01 Events of Default 63 Section 6.02 Actions in Respect of the Letters of Credit upon Event of Default 64 Section 6.03 Administrative Agent May File Proofs of Claim 65 ARTICLE VII GUARANTY 65 Section 7.01 Guaranty 66 Section 7.02 Guaranty Absolute 66 Section 7.03 Waivers and Acknowledgments 67 Section 7.04 Subrogation 67 Section 7.05 Subordination 68 Section 7.06 Continuing Guaranty; Assignments 69 ARTICLE VIII THE AGENT 69 Section 8.01 Appointment and Authority 69 Section 8.02 Reliance by the Administrative Agent 69 Section 8.03 Rights as a Lender 70 Section 8.04 Exculpatory Provisions 70 Section 8.05 Non-Reliance on Administrative Agent and Other Lenders 71 Section 8.06 Indemnification 71 Section 8.07 Resignation of Administrative Agent 72 Section 8.08 No Other Duties, etc 73 Section 8.09 Delegation of Duties 73 Section 8.10 Other Administrative Agents 73 ARTICLE IX SUCCESSORS, ASSIGNS AND PARTICIPATIONS 73 Section 9.01 Binding Effect 73 Section 9.02 Assignments 74 Section 9.03 Participations 76 ARTICLE X
